DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims  1-3, 7,8, 13, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200326871) and in view of Gupta (US 20200036787) and further in view of Bello (US 20140380303)

Claim 1. Wu discloses An apparatus (e.g.,  computer systems 700, 0026 Fig. 7) comprising:
 at least one processing device comprising a processor coupled to a memory, the at least one processing device being (e.g., one or more processor(s) 703, 0026 Fig. 7); 
configured to perform steps of: 
generating a predicted data access frequency trend pattern of a given storage object for a designated period of time, the given storage object being stored utilizing a first type of storage resources in a given one of two or more storage systems in a clustered storage system, the first type of storage resources being associated with a first one of two or more storage tiers in the  clustered storage system (e.g.,  automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system… Management and migration of data may be performed by implementing time series modeling to predict the write frequency of each of the data blocks within the flash-based storage system (and non-flash-based storage in hybrid storage systems) for each interval of time in a time cycle, where writing of data to the data blocks of the storage device is expected to occur … 0020);
classifying the given storage object as a given one of two or more storage object classes based at least in part on the predicted data access frequency trend pattern of the given storage object for the designated period of time (e.g., Data predicted to be more frequently accessed, written and updated (i.e. “hot data”) may be determined to be best suited for storage on a high-end storage device, which can endure a higher maximum number of writes, whereas “cold data” (i.e. data accessed, written and updated less frequently) may be stored on a low-end storage device, 0020… evaluate the most frequently accessed hot data currently maintained on low-end storage as well as the cold data least actively accessed on high-end storage, 0021),

determining, based at least in part on the predicted data access frequency trend pattern of the given storage object for the designated period of time, a given one of the two or more storage tiers in the clustered storage system to utilize for storage of the given storage object during the designated period of time (e.g., Based on the expected write frequency of the data blocks, data may be migrated (or not) to a storage device best suited for the characteristics of the data's write frequency. , 0020).

Wu does not disclose, but Gupta discloses
responsive to the given storage tier being different than the first storage tier, selecting a type of data movement to utilize for moving the given storage object to a second type 20 of storage resources of one or more of the storage systems in the clustered storage system, the second type of storage resources being associated with the given storage tier in the clustered storage system, the selected type of data movement being based at least in part on the given storage object class associated with the given storage object (e.g., At some moment in time, the distributed computing and storage system might move a snapshot of the logical file 116.sub.1 comprising a set of persistent snapshot data 132.sub.1 represented by a logical file 116.sub.2 to off-premises block-oriented persistent storage, which logical file may be stored in a second block storage configuration… might make a determination for a given instance of the user VMs 104.sub.1 and/or a given instance of the VM I/O operations 106.sub.1 as to the location (e.g., on-premises distributed storage 120.sub.1, off-premises block-oriented persistent storage 130.sub.1, etc.), 0031); and 
utilizing the selected type of data movement to move the given storage object to the  second type of storage resources of said one or more of the storage systems in the clustered storage system (e.g., The resulting objects (e.g., objects 146) can be moved to the off-premises object storage 140.sub.1 (e.g., cloud-based object storage), 0036 and 0031 above).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of , snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Wu in view of Gupta does not disclose, but Bello discloses
one of two or more different ; the two or more different types of data movement comprising a first type of data movement utilizing intra-storage system data movement within a single one of the two or more storage systems in the clustered storage system and at least a second type of data movement utilizing inter-storage system data movement between two or more different ones of the two or more storage systems in the clustered storage system (eg., data is later relocated to alternate storage resources on alternate storage nodes in alternate integrated systems to satisfy relocation criteria., 0003; dynamic storage provisioning framework for a cluster of integrated systems that manage placement of data across all available storage in the cluster. Embodiments may take into consideration the unique characteristics of storage resource consumers operating within the cluster. Resource selection decisions may be based primarily on workload locality, and secondarily on whether the resource had a previous association with the workload data. Data placement policies may favor intra-system storage solutions when possible, 0015; Data placed on inter-system storage nodes can be relocated later, for example to increase locality, to minimize the number of inter-system data placements in the cluster, to maximize the number of intra-system data placements in the cluster, or to balance the distribution of available storage resources in the cluster., 0016, 0043).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, with Bello ,providing the benefit of   the storage requirements of resource consumers within a cluster of integrated systems should be met as quickly as possible, for example to maximize application performance (see Bello, 0016)  to aid in maintaining optimal storage access for resource consumers (0017).

Claim 2. Wu discloses wherein said one or more of the storage systems comprises the given storage system (e.g., computing environment 100, 120, 130, 140, 200 a plurality of network storage devices 131a, 131b, 131n, each containing a file system 113a, 113b, 113n may be part of a network storage pool 143 of storage devices 117, 123, 125, 127 operating as part of a storage network 141, 0056 Fig. 1d). 

Claim 3. Wu does not disclose, but Gupta discloses
wherein said one or more of the storage systems comprises at least one of the two or more storage systems different than the given storage system (e.g.,  offer off-premises block-oriented persistent storage (e.g., as one storage tier) as well as off-premises object storage (e.g., as another storage tier)., 0024, Fig. 1A). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of , snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Claim 7. Wu does not disclose, but Gupta discloses
wherein utilizing the selected type of data movement to move the given storage object to the second type of storage resources of said one or more of the storage systems in the clustered storage system comprises determining a ranking of the two or more storage systems in the clustered storage system for the given storage tier based at least in part on available storage capacity and load handling ability of each of the two or more storage systems for the given storage tier (e.g., snapshot might be later moved off to a lower-cost storage tier, which would serve to avoid some cloud storage costs. Still lower costs can be achieved by reorganizing the series of blocks in accordance with some set of observations. More specifically, egress costs can be avoided if the blocks that are likely to be retrieved from the cloud storage are organized into an object. As shown in the example of FIG. 1A, all of the blocks that are deemed (e.g., by considering a history of access) to be likely to be retrieved are collocated into one object. The other objects may never (or infrequently) be retrieved. As such, egress costs are decreased as compared with retrieving many objects, some of which might not contain any blocks that are likely to be used, 0027; cluster 0029 Fig. 1A).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of , snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Claim 8. Wu does not disclose, but Gupta discloses 
wherein said one or more of the storage systems in the clustered storage system is selected based at least in part on the determined ranking of the two or more storage systems (e.g., omprising a set of object-based snapshot data 142 to the off-premises object storage 140.sub.1. Still more specifically, the storage object generation engine 162.sub.1 can move the snapshot to object storage by generating the off-premises storage objects based on one or more data access patterns (operation 172)., 0036 Fig. 1B).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of , snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Claim 13. Wu discloses
wherein utilizing the selected type of data movement to move the given storage object to the second type of storage resources of said one or more of the storage systems in the clustered storage system comprises: determining whether the given storage system has an available amount of the second type of storage resources sufficient to store the given storage object; and responsive to determining that the given storage system has the available amount of the second type of storage resources sufficient to store the given storage object (e.g.,  the high-end storage device has unused available data blocks, 0082).
moving the given storage object to the second type of storage resources in the given storage system (e.g.,  Once the hot data and cold data have been marked for staging and de-staging respectively, the migration module 109 may migrate the data., 0083).

Claim 14.  Wu discloses 
wherein utilizing the selected type of data movement to move the given storage object to the second type of storage resources of said one or more of the storage systems in the clustered storage system comprises: determining whether the given storage system has an available amount of the second type of storage resources sufficient to store the given storage object;  determining whether the given storage object class associated with the given storage object permits data movement between different ones of the two or more storage systems in the clustered storage system (e.g., determine whether or not to stage the hot data and de-stage the cold data for migration by comparing the Cost.sub.maintain against the Cost.sub.migrate, 0083);

Wu does not disclose, but Gupta discloses
responsive to determining that the given storage system does not have the available amount of the second type of storage resources sufficient to store the given storage object;   responsive to determining that the given storage object class associated with the given storage object permits data movement between different ones of the two or more storage systems in the clustered storage system (e.g., the distributed computing and storage system might move a snapshot of the logical file 116.sub.1 comprising a set of persistent snapshot data 132.sub.1 represented by a logical file 116.sub.2 to off-premises block-oriented persistent storage, which logical file may be stored in a second block storage configuration. For example, snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities, 0031);
identifying one or more other ones of the two or more storage systems having an available amount of the second type of storage resources sufficient to store the given storage object (e.g.,  a request to move a snapshot of the logical file 116.sub.2 to an off-premises object storage 140.sub.1. For example, the off-premises object storage 140.sub.1 (e.g., off-premises network-accessible object storage facility such as Amazon S3) can provide high capacity and long-term storage while offering lower costs (e.g., as a tradeoff for higher latency to access the objects). In some cases such off-premises object storage might correspond to a second or Nth tier of storage in a multi-tier information life cycle management (ILM) regime., 0032).
moving the given storage object to the second type of storage resources in one of the identified storage systems (e.g.,  move the snapshot to object storage by generating the off-premises storage objects based on one or more data access patterns , 0036).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of , snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Claim 15. Wu discloses A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (e.g., computer systems 700, 0026 Fig. 7), 
wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps of (e.g., one or more processor(s) 703, 0026 Fig. 7);
generating a predicted data access frequency trend pattern of a given storage object for a designated period of time, the given storage object being stored utilizing a first type of storage resources in a given one of two or more storage systems in a clustered storage system, the first type of storage resources being associated with a first one of two or more storage tiers in the 5 clustered storage system (e.g.,  automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system… Management and migration of data may be performed by implementing time series modeling to predict the write frequency of each of the data blocks within the flash-based storage system (and non-flash-based storage in hybrid storage systems) for each interval of time in a time cycle, where writing of data to the data blocks of the storage device is expected to occur … 0020);
classifying the given storage object as a given one of two or more storage object classes based at least in part on the predicted data access frequency trend pattern of the given storage object for the designated period of time (e.g., Data predicted to be more frequently accessed, written and updated (i.e. “hot data”) may be determined to be best suited for storage on a high-end storage device, which can endure a higher maximum number of writes, whereas “cold data” (i.e. data accessed, written and updated less frequently) may be stored on a low-end storage device, 0020… evaluate the most frequently accessed hot data currently maintained on low-end storage as well as the cold data least actively accessed on high-end storage, 0021),
determining, based at least in part on the predicted data access frequency trend pattern of 10 the given storage object for the designated period of time, a given one of the two or more storage tiers in the clustered storage system to utilize for storage of the given storage object during the designated period of time (e.g., Based on the expected write frequency of the data blocks, data may be migrated (or not) to a storage device best suited for the characteristics of the data's write frequency. , 0020) and.

Wu does not disclose, but Gupta discloses
responsive to the given storage tier being different than the first storage tier, selecting a type of data movement to utilize for moving the given storage object to a second type of storage 15 resources of one or more of the storage systems in the clustered storage system, the second type of storage resources being associated with the given storage tier in the clustered storage system, the selected type of data movement being based at least in part on the given storage object class associated with the given storage object (e.g., At some moment in time, the distributed computing and storage system might move a snapshot of the logical file 116.sub.1 comprising a set of persistent snapshot data 132.sub.1 represented by a logical file 116.sub.2 to off-premises block-oriented persistent storage, which logical file may be stored in a second block storage configuration… might make a determination for a given instance of the user VMs 104.sub.1 and/or a given instance of the VM I/O operations 106.sub.1 as to the location (e.g., on-premises distributed storage 120.sub.1, off-premises block-oriented persistent storage 130.sub.1, etc.), 0031); and 
utilizing the selected type of data movement to move the given storage object to the second 20 type of storage resources of said one or more of the storage systems in the clustered storage system (e.g., The resulting objects (e.g., objects 146) can be moved to the off-premises object storage 140.sub.1 (e.g., cloud-based object storage), 0036 and 0031 above).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Wu in view of Gupta does not disclose, but Bello discloses
one of two or more different ; the two or more different types of data movement comprising a first type of data movement utilizing intra-storage system data movement within a single one of the two or more storage systems in the clustered storage system and at least a second type of data movement utilizing inter-storage system data movement between two or more different ones of the two or more storage systems in the clustered storage system; (eg., data is later relocated to alternate storage resources on alternate storage nodes in alternate integrated systems to satisfy relocation criteria., 0003; dynamic storage provisioning framework for a cluster of integrated systems that manage placement of data across all available storage in the cluster. Embodiments may take into consideration the unique characteristics of storage resource consumers operating within the cluster. Resource selection decisions may be based primarily on workload locality, and secondarily on whether the resource had a previous association with the workload data. Data placement policies may favor intra-system storage solutions when possible, 0015; Data placed on inter-system storage nodes can be relocated later, for example to increase locality, to minimize the number of inter-system data placements in the cluster, to maximize the number of intra-system data placements in the cluster, or to balance the distribution of available storage resources in the cluster., 0016, 0043).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, with Bello ,providing the benefit of   the storage requirements of resource consumers within a cluster of integrated systems should be met as quickly as possible, for example to maximize application performance (see Bello, 0016)  to aid in maintaining optimal storage access for resource consumers (0017).

Claim 18. Wu discloses A method comprising (e.g., computer systems 700, 0026 Fig. 7),
generating a predicted data access frequency trend pattern of a given storage object for a designated period of time, the given storage object being stored utilizing a first type of storage resources in a given one of two or more storage systems in a clustered storage system, the first type of storage resources being associated with a first one of two or more storage tiers in the clustered storage system (e.g.,  automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system… Management and migration of data may be performed by implementing time series modeling to predict the write frequency of each of the data blocks within the flash-based storage system (and non-flash-based storage in hybrid storage systems) for each interval of time in a time cycle, where writing of data to the data blocks of the storage device is expected to occur … 0020);

classifying the given storage object as a given one of two or more storage object classes based at least in part on the predicted data access frequency trend pattern of the given storage object for the designated period of time (e.g., Data predicted to be more frequently accessed, written and updated (i.e. “hot data”) may be determined to be best suited for storage on a high-end storage device, which can endure a higher maximum number of writes, whereas “cold data” (i.e. data accessed, written and updated less frequently) may be stored on a low-end storage device, 0020… evaluate the most frequently accessed hot data currently maintained on low-end storage as well as the cold data least actively accessed on high-end storage, 0021),

determining, based at least in part on the predicted data access frequency trend pattern of the given storage object for the designated period of time, a given one of the two or more storage tiers in the clustered storage system to utilize for storage of the given storage object during the designated period of time (e.g., Based on the expected write frequency of the data blocks, data may be migrated (or not) to a storage device best suited for the characteristics of the data's write frequency. , 0020).

Wu does not disclose, but Gupta discloses
responsive to the given storage tier being different than the first storage tier, selecting a type of data movement to utilize for moving the given storage object to a second type of storage resources of one or more of the storage systems in the clustered storage system, the second type of storage resources being associated with the given storage tier in the clustered storage system, the selected type of data movement being based at least in part on the given storage object class associated with the given storage object (e.g., At some moment in time, the distributed computing and storage system might move a snapshot of the logical file 116.sub.1 comprising a set of persistent snapshot data 132.sub.1 represented by a logical file 116.sub.2 to off-premises block-oriented persistent storage, which logical file may be stored in a second block storage configuration… might make a determination for a given instance of the user VMs 104.sub.1 and/or a given instance of the VM I/O operations 106.sub.1 as to the location (e.g., on-premises distributed storage 120.sub.1, off-premises block-oriented persistent storage 130.sub.1, etc.), 0031); and 
utilizing the selected type of data movement to move the given storage object to the second type of storage resources of said one or more of the storage systems in the clustered storage system; 5 wherein the method is performed by at least one processing device comprising a processor coupled to a memory (e.g., The resulting objects (e.g., objects 146) can be moved to the off-premises object storage 140.sub.1 (e.g., cloud-based object storage), 0036 and 0031 above).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of  snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Wu in view of Gupta does not disclose, but Bello discloses
one of two or more different ; the two or more different types of data movement comprising a first type of data movement utilizing intra-storage system data movement within a single one of the two or more storage systems in the clustered storage system and at least a second type of data movement utilizing inter-storage system data movement between two or more different ones of the two or more storage systems in the clustered storage system (eg., data is later relocated to alternate storage resources on alternate storage nodes in alternate integrated systems to satisfy relocation criteria., 0003; dynamic storage provisioning framework for a cluster of integrated systems that manage placement of data across all available storage in the cluster. Embodiments may take into consideration the unique characteristics of storage resource consumers operating within the cluster. Resource selection decisions may be based primarily on workload locality, and secondarily on whether the resource had a previous association with the workload data. Data placement policies may favor intra-system storage solutions when possible, 0015; Data placed on inter-system storage nodes can be relocated later, for example to increase locality, to minimize the number of inter-system data placements in the cluster, to maximize the number of intra-system data placements in the cluster, or to balance the distribution of available storage resources in the cluster., 0016, 0043).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, with Bello ,providing the benefit of   the storage requirements of resource consumers within a cluster of integrated systems should be met as quickly as possible, for example to maximize application performance (see Bello, 0016)  to aid in maintaining optimal storage access for resource consumers (0017).

4.	Claims 4, 5, 6,9-12, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (cited above) and in view of Gupta (US 20200036787) and Bello (cited above) and further in view of Tao (US 10353616)

Claim 4. Wu discloses wherein the two or more storage object classes comprise: a first storage object class comprising storage objects with predicted data access frequency trend patterns for the designated period of time that are above a first data access frequency threshold or below a second data access frequency threshold (e.g., the migration module 109 may assess whether or not to migrate the data based on whether or not the cost to maintain the data stored by the data blocks minus the cost to migrate the data is greater than a pre-determined threshold level (Cost.sub.maintain−Cost.sub.migrate>threshold). If the differential between Cost.sub.maintain−Cost.sub.migrate is greater than the established threshold level, the migration module 109 may proceed to mark the hot data on the low-end storage device to stage migration to a high-end storage device and mark the cold data of the high-end storage device to de-stage migration from the high-end storage device to a low-end storage device. Likewise, if the Cost.sub.maintain−Cost.sub.migrate does not exceed the threshold level, the migration module 109 may maintain data on the current storage device 117, 123, 125, 127 of the tiered storage system 115, 121., 0084).

Wu in view of Gupta and Bello does not disclose, but Tao discloses
a second storage object class comprising storage objects with predicted data access frequency trend patterns for the designated period of time that are between the first data access frequency threshold and the second data access frequency threshold (e.g., Data temperature may be further segmented to include a warm data category that may include data that is less hot than hot data and/or less cold than cold data. Hence, warm data may refer to data that is accessed more often than cold data and less often that hot data, col 4:20-25).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, and Bello with Tao, providing the benefit of managing data relocation in storage systems using predictive analysis (see Tao, col 1:13-24). 

Claim 5. Wu discloses wherein storage objects classified in the first storage object class are permitted to utilize the first type of data movement (e.g., predicting the write frequency of data blocks within each storage device, 0021, 0053, 0054).
 
Wu does not disclose, but Gupta discloses
the second type of data movement (e.g., resulting objects (e.g., distributed to nodes in the cluster (e.g., using an internode communication, 0045; objects 146) can be moved to the off-premises object storage 140.sub.1 (e.g., cloud-based object storage), 0036; disk balancing might occur within the on-premises distributed storage. In other cases, data might be moved from the on-premises distributed storage to the cloud storage for various purposes., 0046).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of , snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Claim 6. Wu discloses wherein storage objects classified in the second storage object class are permitted to utilize the first type of data movement (e.g., predicting the write frequency of data blocks within each storage device, 0021, 0053, 0054).
Wu does not disclose, but Gupta discloses
the second type of data movement (e.g., balancing within a node can occur. For example, data might be moved from an SSD device that is nearly fully used (e.g., 95%) to a lower tier local HDD device. In such cases, the data identified for migration can be based on the time of the last access (e.g., move colder data before hotter data)., 0045; disk balancing might occur within the on-premises distributed storage. In other cases, data might be moved from the on-premises distributed storage to the cloud storage for various purpose, 0046; reduce the demand for inter-component communication, 0006).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of , snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).
Wu in view of Gupta does not disclose, but Bello discloses
the first type of data but not (eg., Data placement policies may favor intra-system storage solutions when possible, 0015;  to increase locality, to minimize the number of inter-system data placements in the cluster, to maximize the number of intra-system data placements in the cluster,, 0016).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, with Bello ,providing the benefit of   the storage requirements of resource consumers within a cluster of integrated systems should be met as quickly as possible, for example to maximize application performance (see Bello, 0016)  to aid in maintaining optimal storage access for resource consumers (0017).


Wu in view of Gupta and Bello does not disclose, but Tao discloses
classified in the second storage object class (e.g., Data temperature may be further segmented to include a warm data category that may include data that is less hot than hot data and/or less cold than cold data. Hence, warm data may refer to data that is accessed more often than cold data and less often that hot data, col 4:20-25).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, and Bello with Tao, providing the benefit of managing data relocation in storage systems using predictive analysis (see Tao, col 1:13-24). 


Claim 9. Wu in view of Gupta and Bello does not disclose, but Tao discloses
wherein generating the predicted data access frequency trend pattern of the given storage object for the designated period of time comprises generating a prediction function for predicting a total amount of data accesses for the given storage object in the designated period of time (e.g.,  based on a pattern indicated by the data access activity information, determining a temperature for the set of slices by applying a predictive analysis technique; and based on the determination, effecting relocation of data in the storage system, col 2:55-62).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, and Bello with Tao, providing the benefit of managing data relocation in storage systems using predictive analysis (see Tao, col 1:13-24). 

Claim 10. Wu discloses wherein the predicted data access frequency trend pattern comprises one of an increasing data access trend pattern and a decreasing data access trend pattern (e.g.,  patterns of access occurring in a periodic nature as peaks and valleys. The rising peak describing the increased access, updating, writing and/or erasure of data stored by the data blocks of the tiered storage system 115, 121 up to the plateau of the peak access of the tiered storage system 115, 121 and then all the way down to the lowest point of the graph describing access of the tiered storage system 115, 121 before the next rising peak starts again, may be considered a cycle., 0066).

Wu in view of Gupta and Bello does not disclose, but Tao discloses
and wherein the prediction function is generated utilizing a least squares algorithm (e.g.,   A confidence factor for a slice is computed based on factors such as the number of samples gathered for I/O activity information of the slice and whether a pattern is detected based on the I/O activity information, col 15:25-30; disclosed samples is equivalent to claimed sqares).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, and Bello with Tao, providing the benefit of managing data relocation in storage systems using predictive analysis (see Tao, col 1:13-24). 

Claim 11. Wu discloses
wherein the predicted data access frequency trend pattern comprises a cyclic data access trend pattern (e.g.,  patterns of access occurring in a periodic nature as peaks and valleys. The rising peak describing the increased access, updating, writing and/or erasure of data stored by the data blocks of the tiered storage system 115, 121 up to the plateau of the peak access of the tiered storage system 115, 121 and then all the way down to the lowest point of the graph describing access of the tiered storage system 115, 121 before the next rising peak starts again, may be considered a cycle., 0066).

Wu does not disclose, but Gupta discloses
, and wherein the prediction function is generated utilizing at least one of an autocorrelation algorithm and a discrete Fourier transform algorithm (e.g., based on the autocorrelation function, 0095).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, providing the benefit of , snapshots stored in the off-premises block-oriented persistent storage 130.sub.1 (e.g., cloud-based persistent block storage facility such as Amazon EBS) can provide high performance (e.g., fast access, low-latency, etc.) data availability for certain data protection and/or data integrity capabilities (see Gupta, 0031).

Claim 12. Wu discloses 
wherein the predicted data access frequency trend pattern comprises an irregular data access pattern, (e.g.,  the time series data module 105 may identify patterns relating to the volume of writing, accessing, updating and erasing of data stored by the tiered storage system 115, 121 , 0090) and 

wherein the prediction function is generated utilizing an average of historical data accesses for the given storage object over a previous period of time (e.g., algorithm may proceed to sub-step 607 of step 505 and generate a time series prediction model based on the history of time series data collected by the time series data module 105. , 0093).

Claim 16 is rejected for reasons similar to claim 4 above.
Claim 17 is rejected for reasons similar to claim 4 and 6 above.
Claim 19 is rejected for reasons similar to claim 4 above.
Claim 20 is rejected for reasons similar to claim 4 and 6 above.

Response to Arguments
1.  	Applicant’s arguments filed 10/25/2022 have been considered but are not persuasive.
	For claims 1, 15, 18, Applicant argues that the cited reference do not disclose the amended limitations.   
	This OA rejects the amended limitiatons.

Specifically, Wu in view of Gupta does not disclose, but Bello discloses
one of two or more different ; the two or more different types of data movement comprising a first type of data movement utilizing intra-storage system data movement within a single one of the two or more storage systems in the clustered storage system and at least a second type of data movement utilizing inter-storage system data movement between two or more different ones of the two or more storage systems in the clustered storage system (eg., data is later relocated to alternate storage resources on alternate storage nodes in alternate integrated systems to satisfy relocation criteria., 0003; dynamic storage provisioning framework for a cluster of integrated systems that manage placement of data across all available storage in the cluster. Embodiments may take into consideration the unique characteristics of storage resource consumers operating within the cluster. Resource selection decisions may be based primarily on workload locality, and secondarily on whether the resource had a previous association with the workload data. Data placement policies may favor intra-system storage solutions when possible, 0015; Data placed on inter-system storage nodes can be relocated later, for example to increase locality, to minimize the number of inter-system data placements in the cluster, to maximize the number of intra-system data placements in the cluster, or to balance the distribution of available storage resources in the cluster., 0016, 0043).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the automate the management and migration of data between the various tiers of storage devices that make up a tiered storage system as disclosed by Wu, with Gupta, with Bello ,providing the benefit of   the storage requirements of resource consumers within a cluster of integrated systems should be met as quickly as possible, for example to maximize application performance (see Bello, 0016)  to aid in maintaining optimal storage access for resource consumers (0017).
	The dependent claims are rejected based on dependency from claims 1, 15, 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135